/Z/3-/V
                                 ELECTRONIC RECORD * i/V wtH

COA # 14-12-01097-CR                                       OFFENSE: Aggravated Robbery


STYLE: Adedii Alalincoln Adekeve v The State of Texas          COUNTY: Harris

COA DISPOSITION: Affirmed                                   TRIAL COURT: 337th District Court



DATE: June 12. 2014   Publish: Yes                      TC CASE #: 1349025




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Adedii Alalincoln Adekeve v The State of Texas




      ?Ko SE                         Petition      CCA Disposition:                    r^J*P*rT
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                   JUDGE:

DATE: /T^^K /X 2d>/r'                              SIGNED:                       PC:

JUDGE:    /^<-                                     PUBLISH:                      DNP:




                                                                                        MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                        JUDGE:


                                                                                ELECTRONIC RECORD